DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-18, 2-32, 34 are subject under examination.

Allowable Subject Matter
Claims 1-7, 9-18, 2-32, 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “wherein predicting the connection to the first network will be beyond the quality threshold comprises: determining a signal-velocity classification based on the rate of change of the RSSI, the signal-velocity classification corresponding to a rank in a hierarchy of signal-strength change Rates; determining whether the rate of change of the RSSI is positive or negative; determining a connection-quality classification based on the quality of connection, the connection-quality classification corresponding to a rank in a hierarchy of connection qualities; determining a quality score based on the signal-velocity classification, the connection-quality classification, and whether the rate of change of the RSSI is positive or negative; and comparing the quality score to a quality-score threshold” in addition to other limitations of claim 1. 


Regarding claim 13, Prior art fails to teach the combination of “wherein predicting the connection to the first network will be beyond the quality threshold comprises: 

Regarding claim 21, Prior art fails to teach the combination of “wherein the logic is configured to predict that the connection to the first network will be beyond the quality threshold comprises: determining a signal-velocity classification based on the rate of change of the RSSI, the signal-velocity classification corresponding to a rank in a hierarchy of signal-strength change Rates; determining whether the rate of change of the RSSI is positive or negative; determining a connection-quality classification based on the quality of connection, the connection-quality classification corresponding to a rank in a hierarchy of connection qualities; determining a quality score based on the signal-velocity classification, the connection-quality classification, and whether the rate of change of the RSSI is positive or negative; and comparing the quality score to a quality-score threshold” in addition to other limitations of claim 21. 



 The closest prior art, reference Chhabra (US 20150350875) para 0044-0050 teaches calculating qualitative score from the preference rating value and RSSI rating value , rating value is interpreted as rank,  and comparing the scores to a predetermined threshold value, however Chhabra doesn’t teach rate of change of RSSI , whether the rate of change of RSSI is positive or negative. 

Reference Bitra (US 9918264) teaches see col 14 lines 26-30 “processor 40 may predict future RSRP and/or RSRQ values based on present values and a respective trend or pattern of the values, and determine that a trigger condition is met if a predicted future RSRP value and/or a predicted RSRQ value is below a respective threshold or combination of thresholds”, however it doesn’t talk about signal-velocity classification, the connection-quality classification and determining  quality score based on that classification in addition to the rate of change of RSSI.

NPL “Handover Triggering in IEEE 802.11 networks” on page 4  IV KHAT: proactive handover algorithm: “ an MS monitors its link quality with its current AP, and when the signal strength is degrading, it starts alternating between scan periods and data communication the current AP. The scan periodicity and the timer values are determined according to the current link quality and whether a candidate AP has already been found” link quality is interpreted as connection quality and signal strength degrading is interpreted as rate of change of RSSI is negative based on which candidate AP is found, however NPL doesn’t teach classification of signal velocity and 


Claims 2-7, 9-12, 14-18, 2-20, 22-32, 34 are allowed as being dependent on claim 1 or 13 or 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416